UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERNEST CALVINO JR.,
                                Plaintiff,
                                                                     20-CV-1059 (CM)
                    -against-
 ROBERT COURLEONE (N.Y.P.D.);                                    ORDER OF DISMISSAL
 ROBERT COURLEONE (GAY); ROBERT                                  UNDER 28 U.S.C. § 1651
 SANCHEZ (FATHER),
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On January 10, 2020, the Court ordered Plaintiff to show cause why he should not be

barred as of that date, from filing any further actions in this Court in forma pauperis (IFP)

without first obtaining permission from this Court to file his complaint. See Calvino v. Fauto L.,

ECF 1:19-CV-11958, 4 (S.D.N.Y. Jan. 10, 2020). Plaintiff did not respond to the order, and on

February 11, 2020, the Court barred him, as of January 10, 2020, from filing any new action IFP

without first obtaining from the Court leave to file. See ECF 1:19-CV-11958, 5.

       On February 6, 2020, Plaintiff filed this new pro se case, seeking IFP status. But he has

not sought leave from the Court to file this action. The action is therefore dismissed without

prejudice for Plaintiff’s failure to comply with the February 11, 2020 order.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this
order would not be taken in good faith, and therefore IFP status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   February 14, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                2
